       Case 3:20-cv-05260-LC-EMT Document 7 Filed 06/11/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


TAJHON WILSON,
FDOC Inmate No. R21310,
    Plaintiff,

vs.                                            Case No.: 3:20cv5260/LAC/EMT

C. BEARDON,
     Defendant.
__________________________/
                                     ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated May 8, 2020 (ECF No. 6). Plaintiff has been

furnished a copy of the Report and Recommendation and afforded an opportunity

to file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this order.

      2. Plaintiff’s “Motion to Voluntary Dismiss Without Prejudice” (ECF No.

           5) is DENIED.
        Case 3:20-cv-05260-LC-EMT Document 7 Filed 06/11/20 Page 2 of 2



                                                                    Page 2 of 2

       3. This case is DISMISSED for the reasons set forth in the Report and

          Recommendation (ECF No. 4).

       4. The Clerk is directed to close the file.

   DONE AND ORDERED this 11th day of June, 2020.



                                 s/L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5260/LAC/EMT
